Citation Nr: 1808983	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  12-02 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for right costochondritis, claimed as a result of a shell fragment wound.

3.  Entitlement to service connection for circulatory problems.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board remanded the issues on appeal for additional development in March 2017. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the Board's March 2017 remand, the RO was directed to afford the Veteran a VA examination to determine the nature and etiology of his claimed hypertension, right costochondritis, and circulatory problems.  Upon completion of the appropriate development, if any of the claimed benefits remained denied, the RO was directed to readjudicate the Veteran's claims, and if necessary, issue a supplemental statement of the case (SSOC) and allow an appropriate period of time for response prior to returning the case to the Board.  

However, the RO has returned these matters to the Board without first affording the Veteran a VA examination, readjudicating the Veteran's claims, or issuing an SSOC.  Therefore the Board finds that remand is required.  On remand the RO is again directed to provide the Veteran appropriate VA examinations, and if necessary, readjudicate the Veteran's claims and issue an SSOC.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from private or VA health care providers.

2.  After the above development has been completed to the extent possible, schedule the Veteran for an appropriate VA examinations to determine the nature and etiology of his claimed his claimed hypertension, right costochondritis, and circulatory problems.  All necessary tests and studies should be accomplished and all complaints and clinical manifestations should be reported in detail.  The entire claims file, including a copy of this remand, should be reviewed in conjunction with the above evaluation.  After reviewing the claims file and examining the Veteran, the examiner should address the following inquiries:

a)  For any diagnosed hypertension, right costochondritis, or circulatory problem, the examiner should determine whether it is at least as likely as not (50 percent or better probability) that the Veteran's claimed disability is etiologically related to his active duty service.

In particular the examiner is asked to review and comment on the Veteran's in-service medical treatment records, including specifically his April 1967 report of palpitations and pounding heart. 

b)  For any diagnosed hypertension, right costochondritis, or circulatory problem, the examiner should determine whether it is at least as likely as not (50 percent or better probability) that the Veteran's claimed disability was caused or aggravated (permanently worsened beyond normal progression) by any of the Veteran's service-connected disabilities.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  All tests and studies deemed necessary should be conducted.

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

3.  Thereafter, readjudicate the issue on appeal.  If the full benefits requested are not granted, issue an SSOC to the Veteran and his representative, and they should be given a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




